Third District Court of Appeal
                               State of Florida

                         Opinion filed December 5, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                              No. 3D17-1310
                   Lower Tribunal Nos. 15-7781 & 16-6363
                            ________________


                   Condotte/De Moya JV, LLC, et al.,
                                   Appellants,

                                        vs.

                          P & S Paving, Inc., etc.,
                                    Appellee.

    An Appeal from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

     Vezina, Lawrence & Piscitelli, P.A., and W. Robert Vezina, III, Eduardo S.
Lombard and Megan S. Reynolds (Tallahassee); Joseph W. Lawrence, II (Fort
Lauderdale), for appellants.

     David A. Vukelja, P.A., and David A. Vukelja and Jarett A. de Paula
(Ormond Beach), for appellee.


Before SUAREZ, LAGOA, and LOGUE, JJ.

      LOGUE, J.
      The damages sought by P&S Paving, Inc. did not arise from the termination

of the subcontract agreement. Accordingly, the remedy sought by P&S was not

barred by the termination provision in the subcontract agreement. See Bernecker

v. Bernecker, 60 So. 2d 399, 406 (Fla. 1952) (Concluding that the law had been

erroneously applied where it was determined that “the termination of the contract,

even with proper notice, terminated rights already accrued under it at the time of

such termination.”); Chicago Title Ins. Co. v. Title Consultants, Inc., 472 So. 2d
1380, 1381 (Fla. 2d DCA 1985) (“The termination of a contract in pursuance of a

provision therein, even with proper notice, does not terminate the rights already

accrued under it at the time of such termination.”) (citation omitted). We affirm on

all other points.

      Affirmed.

    ANY POST-OPINION MOTION MUST BE FILED WITHIN SEVEN
DAYS. A RESPONSE TO THE POST-OPINION MOTION MAY BE
FILED WITHIN FIVE DAYS THEREAFTER.




                                         2